DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5 and 9-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 8 and 9-12 of U.S. Patent No. 10873499.  Although the claims at issue are not identical, they are not patentably distinct from each other because Afzal discloses the claimed limitations.

Allowable Subject Matter
Claims 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (WO 2014/008050, hereinafter “Sharma”) in view of Wood (US 2005/0078660 A1, hereinafter “Wood”).
Regarding claims 1 and 10, Sharma discloses a method comprising, by a network flow controller (see Figure 1B, Network element 112): generating a first charging-event record associated with a network session (see page 8 lines 19-20, charging function can generate charging data records); detecting an outage at least partly by determining that no network-charging node is available to receive the first charging-event record (see page 5 lines 15-16, page 9 lines 3-7, primary charging function can detect an outage and failure); in response to the detection of the outage, marking the first charging-event record to provide a first marked charging-event record (see page 9 lines 14-18, charging data records or charging event record generated includes timestamps or markings); storing the first marked charging-event record in a buffer (see page 10 lines 20-21, store partial CDR in the memory); and in response to the detection of the connectivity, sending the first marked charging-event record to the network-charging node (see page 9 lines 7-18, identify a secondary charging function to generate CDR, partial CDRs with timestamps from primary to secondary charging function). Sharma discloses all the subject matter but fails to mention after the marking, detecting connectivity at least partly by determining that a network- charging node is available to receive the first marked charging-event record. However, Wood from a similar field of endeavor discloses after the marking, detecting connectivity at least partly by determining that a network- charging node is available to receive the first marked charging-event record (see para. 0109 and 0867, server/node availability is 
Regarding claims 2 and 11, Sharma discloses further comprising, by the network flow controller, after detecting the outage and before detecting the connectivity: generating a second marked charging-event record, the second marked charging-event record associated with a network service (see page 9 lines 14-18, charging data record or charging event record includes timestamps or markings); and storing the second marked charging-event record in the buffer (see page 10 lines 20-21, store partial CDR in the memory).
Regarding claims 3 and 12, Sharma discloses further comprising, by the network flow controller, after detecting the connectivity, sending the second marked charging-event record to the network- charging node (see page 9 lines 7-18, identify a second charging function to generate CDR, partial CDRs with timestamps from primary to secondary charging function).
Regarding claim 4 and 13, Sharma discloses further comprising, by the network flow controller, after detecting the outage and before detecting the connectivity (see page 5 lines 15-16, page 9 lines 3-7, primary charging function can detect an outage and failure): generating one or more outage-associated marked charging-event records; 
Regarding claims 5 and 14, Sharma discloses further comprising, by the network flow controller, after detecting the connectivity, successively sending the outage-associated marked charging-event records to the network-charging node in compliance with a predetermined rate limit (see page 9 lines 7-18, identify a secondary charging function to generate CDR, partial CDRs with timestamps from primary to secondary charging function).
Regarding claim 9, Sharma discloses wherein the network flow controller comprises a Session Management Function (SMF) (see page 7 lines 20-24) and the network-charging node comprises a Charging Function (CHF) (see page 8 lines 1-3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ANWAR whose telephone number is (571)270-5641. The examiner can normally be reached M-F 8-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


MOHAMMAD S. ANWAR
Primary Examiner
Art Unit 2463



/MOHAMMAD S ANWAR/           Primary Examiner, Art Unit 2463